COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Bray and Bumgardner


DOUGLAS ALLEN TIGNOR
                                           MEMORANDUM OPINION * BY
v.   Record No. 2861-99-3                   JUDGE RICHARD S. BRAY
                                                JULY 18, 2000
PATRICIA LYNN SMITH TIGNOR


                FROM THE CIRCUIT COURT OF SCOTT COUNTY
                        Ford C. Quillen, Judge

            (John H. Qualls, on brief), for appellant.
            Appellant submitting on brief.

            No brief or argument for appellee.


     Douglas Allen Tignor (husband) and Patricia Lynn Smith Tignor

(wife) were divorced by decree of the trial court entered November

4, 1999, as amended December 2, 1999, which included an award to

wife of "30.3% of the marital share of [husband's lump sum]

workers' compensation recovery," pursuant to the provisions of

Code § 20-107.3(H).    On appeal, husband contends that the court

erroneously classified such "lump sum . . . settlement" as marital

property.   We agree and reverse the disputed award.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.



     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     The relevant facts, before this Court on an "Amended

Statement of Facts," together with related documentary evidence,

are substantially uncontroverted.

     The parties married on June 21, 1991.   Thereafter, on August

30, 1996, husband suffered an industrial injury while employed

with Vanderpool Electric Company in Tennessee, resulting in an

award of compensation and other benefits pursuant to the Tennessee

"Workers' Compensation Law."   By "Final Decree" entered May 17,

1999, amended June 8, 1999, the "Chancery Court for Washington

County at Johnson City, Tennessee," approved a "lump sum

settlement" of husband's compensation claim, finding

          that at the time of said accident, [husband]
          was earning an average weekly wage of
          approximately $381.72, which would entitle
          [husband] to a compensation rate of $254.48
          per week under the Workers' Compensation Law
          of Tennessee; that [husband] was away from
          his employment as a result of said injury
          for a period of 71.6 weeks for which
          [husband] has received benefits for
          temporary total disability in the amount of
          $18,228.43; that the medical evidence shows
          that [husband] has sustained a 40% permanent
          physical impairment to the right upper
          extremity as a result of said accident and
          injury; that the parties hereto have agreed
          upon a lump sum settlement of all matters in
          controversy by allowing [husband] permanent
          partial disability benefits of 64.8% to the
          right arm, the equivalent of a total of
          129.676 weeks at a rate of $254.48 per week,
          which would amount to $33,000.00, and . . .
          that said settlement is in all respects in
          accordance with . . . the Workers'
          Compensation Law of Tennessee, [and] in the
          best interest of [husband] . . . .



                               - 2 -
The Tennessee decree further confirmed that husband "has

incurred doctor and hospital bills to the extent of $30,703.90"

that "have been or will be paid by the Compensation Carrier" and

ordered he "be solely responsible for any future medical

benefits incurred."

     On December 12, 1997, following the industrial accident and

during the pendency of husband's related claim, the parties

separated, and, on September 17, 1998, wife lodged a bill of

complaint for divorce in the trial court.   The parties did not

thereafter reconcile and were divorced by the decree now in issue,

which, in pertinent part, classified husband's entire lump sum

compensation award, $33,000, as marital property, awarding her

30.3%, $10,000.   On appeal, husband pursues his argument raised

before the trial court, contending that the lump sum award did not

constitute marital property, as contemplated by Code

§ 20-107.3(H).

     Code § 20-107.3(H) provides:

               In addition to the monetary award made
          pursuant to subsection D, and upon
          consideration of the factors set forth in
          subsection E, the court may direct payment
          of a percentage of the marital share of any
          . . . workers' compensation recovery of
          either party, whether such recovery is
          payable in a lump sum or over a period of
          time. However, the court shall only direct
          that payment be made as such recovery is
          payable . . . . "Marital share" means that
          part of the total . . . workers'
          compensation recovery attributable to lost
          wages or medical expenses to the extent not
          covered by health insurance accruing during

                               - 3 -
          the marriage and before the last separation
          of the parties, if at such time or
          thereafter at least one of the parties
          intended that the separation be permanent.

(Emphasis added.)

     The instant record discloses that, prior to the settlement,

husband received $254.48 per week in temporary permanent

disability benefits, based upon an average weekly salary of

$381.72, for a period of 71.6 weeks.    Additionally, he received

$30,703.90 in medical benefits.   Such sums fully compensated

husband for any recovery attributable to lost wages or medical

expenses that accrued during the marriage and before the last

separation of the parties.   Thus, no portion of the

post-separation lump sum settlement was subject to distribution

as a "marital share."

     Accordingly, we reverse the award and remand the

proceedings to the trial court for further consideration

consistent with this opinion.

                                          Reversed and remanded.




                                - 4 -